UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) ýQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 Or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission file number: 333-105075 Bio-Path Holdings, Inc. (Exact name of registrant as specified in its charter) Utah 87-0652870 (State or other jurisdiction of (I.R.S. employer incorporation or organization identification No.) 3293 Harrison Boulevard, Suite 230, Ogden, UT 84403 (Address of principal executive offices) Registrant's telephone no., including area code: (801) 399-5500 Ogden Golf Co. Corporation, 1661 Lakeview Circle, Ogden, UT 84403 Former name, former address, and former fiscal year, if changed since last report. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ý No At May 19, 2008, the Company had 41,623,420 outstanding shares of common stock, no par value. DOCUMENTS INCORPORATED BY REFERENCE:NONE TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements Page Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statement of Operations 5 Condensed Consolidated Statement of Shareholders’ Equity 6 Condensed Consolidated of Cash Flow Statement 7 Notes to Interim CondensedConsolidated Financial Statements Ending March 31, 2008 8 Item 2. Management's Discussion and Analysis of Financial Conditionand Results of Operations 10 Item 3A(T). Controls and Procedures 15 PART II - OTHER INFORMATION Item 1. Legal Proceedings 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Submission of Matters to a Vote of Security Holders 16 Item 5. Other Information 16 Item 6. Exhibits 16 2 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS The accompanying unaudited financial statements have been prepared in accordance with the instructions to Form 10-QSB pursuant to the rules and regulations of the Securities and Exchange Commission and, therefore, do not include all information and footnotes necessary for a complete presentation of our financial position, results of operations, cash flows, and stockholders' equity in conformity with generally accepted accounting principles.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Our unaudited balance sheet at March 31, 2008; the related unaudited consolidated statements of operations for the three month period ended March 31, 2008 and from inception (May 10, 2007) to March 31, 2008); and the related unaudited statement of cash flows for the three month period ended March 31, 2008 and from inception(May 10, 2007) through March 31, 2008, are attached hereto 3 BIO-PATH HOLDINGS, INC. (A Development Stage Company) CONDENSED
